Citation Nr: 1712655	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a respiratory disability, including lung nodules, chronic obstructive pulmonary disease (COPD), and asthma, all including as due to Agent Orange exposure.

3. Entitlement to service connection for kidney cysts, including as due to 
Agent Orange exposure.

4. Entitlement to service connection for skin cancer, including as due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968, including in the Republic of Vietnam.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2010 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  

In March 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is on file for review.  When that individual retired, the Board's March 2017 correspondence gave the Veteran the option of another hearing before the VLJ deciding the case, which the Veteran declined.       

Previously, the Board had issued an April 2014 decision/remand, by the decision portion having dismissed several claims; and then remanded claims for service connection for tinnitus, respiratory disorder, kidney cysts and skin cancer for evidentiary development.  

The claim for service connection for tinnitus is herein decided, and the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has tinnitus.  However, the condition was not demonstrated during active duty service, nor manifested to a compensable degree within one-year of separation.  It is not shown to be related to in-service occurrence or event.


CONCLUSION OF LAW

The criteria are not met to establish service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board finds VA's duty to notify was satisfied by a November 2009 letter.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to assist has been fulfilled through obtaining VA and private outpatient medical records.  Moreover, 
the Veteran has undergone May 2014 VA Compensation and Pension examination with regard to claimed tinnitus, including medical opinion addressing the issue of causation.  In furtherance of the claim, the Veteran provided testimony at a Board videoconference hearing.  There is no indication of further evidence or information to obtain.  The Board will proceed to the merits of this claim.

Under applicable VA law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 
Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303 (b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic diseases, such as an other organic disease of the nervous system, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 
10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is a recognized "chronic disease" under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system, when there has been evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Having reviewed the evidence at hand the Board must deny this claim.  The Veteran clearly has tinnitus, its existence never in doubt.  Current disability is shown.  
That is the first element of any valid claim for service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  See also, Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
For purpose of this claim, however, there is no demonstrated linkage of disability to service.  Near every report places tinnitus' onset many years post service, most commonly in year 2009 on presentation for audiology services at the VA Medical Center (VAMC).  One time, at the 2013 Board hearing, the Veteran did mention onset in service (the circumstances or causes were not discussed in detail at that time).  Then on the most recent VA Compensation and Pension examination of May 2014 intended to resolve this matter, year 2009 was again denoted.  That examiner opined tinnitus was unrelated to service, taking into account the gap between service and initial diagnosis, as can be extrapolated under applicable law on this subject.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nor did tinnitus develop with VA's recognized presumptive period in the year following service.

Therefore, best available evidence at this time implicates post-service factors as the basis for tinnitus, not an incident of service, and the claim is denied for lack of causation.  The preponderance of the evidence unfavorable, VA's benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for tinnitus is denied.


REMAND

On the claims remaining, regarding respiratory disorder, kidney cysts and skin cancer, the key question is whether as averred the Veteran's presumed 
Agent Orange exposure caused or contributed to these conditions.  None of the three are listed as presumptively service-connected due to herbicide agent exposure, pursuant to 38 C.F.R. § 3.309(e), however, a claimant may still establish direct service connection under these circumstances with actual medical evidence (without regard to the statutory presumptions).  See generally, Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Consequently, the Veteran will be afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic 
claims folder.  All attempts to obtain records should be detailed in the claims folder.

2. Schedule the Veteran for VA examinations with the appropriate medical professional in connection with claims for service connection for respiratory disability, kidney cysts, and skin cancer.  The VBMS and  
"Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this Remand.  
All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner is requested to indicate with regard to diagnosed respiratory, kidney and skin cancer disorders under evaluation, whether each condition at least as likely as not (50 percent or greater probability) was incurred in active military service or is otherwise etiologically related to service taking into consideration:  relevant medical documentation in service; the medical history since service (including 2010 and 2014 VA examinations); and moreover, the nature, extent and significance of the Veteran's presumed exposure to Agent Orange during his active military service (with travel to Vietnam), to determining what caused the conditions claimed.

The examiner must consider the Veteran's lay statements and provide a complete rationale for all opinions offered. If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


